EXHIBIT 99.2 March 26, 2014 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 Dear Sirs/Madams: We have read Item 4 of eWaste Systems, Inc.’s Form 8-K/A Amendment No. 1 dated March 26, 2014, and have the following comments: 1. We agree with the statements made in the first, second, third, fourth and fifth paragraphs as it pertains to our firm. 2. We have no basis on which to agree or disagree with any other statements of the Registrant. Yours truly, /s/ MaloneBailey, LLP MaloneBailey, LLP Houston, Texas
